UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6300



MAYFIELD BEAURAGUARD HOPE,

                                            Plaintiff - Appellant,

          versus

LEVESTER THOMPSON, Doctor; BRENDA ARCHER,
Registered Nurse, Individually and in their
official capacities,

                                           Defendants - Appellees,

          and

STATE OF VIRGINIA; VIRGINIA DEPARTMENT OF COR-
RECTIONS; RICHARD A. YOUNG, Regional Adminis-
trator; RUFUS FLEMING, Warden,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-80)


Submitted:   May 16, 1996                   Decided:   June 6, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mayfield Beauraguard Hope, Appellant Pro Se. Anthony John Trenga,
Thomas Charles Junker, Bijan Gilanshah, HAZEL & THOMAS, P.C.,
Alexandria, Virginia; Mark Ralph Davis, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Mayfield Beauraguard Hope filed a complaint under 42 U.S.C.

§ 1983 (1988), claiming that he received inadequate medical care.

The magistrate judge conducted a bench trial and granted judgment
in Appellees' favor for the reasons stated from the bench. Hope

appeals from the magistrate judge's order.* We have reviewed the
record and the magistrate judge's statements from the bench. The

magistrate judge properly found that Hope failed to show that

Appellees acted with deliberate indifference to his serious medical
needs. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). Accordingly,

we affirm on the reasoning of the district court. Hope v. Virginia,

No. CA-95-80 (E.D. Va. Feb. 7, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




      *
        This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993).

                                3